Citation Nr: 1819146	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  17-67 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a further increase in the rate of disability compensation granted with the addition of a new dependent to his benefit award, claimed on the basis of financial need.


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty in the New Philippine Scouts from May 1946 to April 1949.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2017 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  A June 2017 RO rating decision established recognition of the Veteran's son as a dependent for the purposes of his compensation benefits payments, resulting in the Veteran being paid VA disability compensation at the standardized rate of compensation for a Veteran rated 40 disabled with a dependent spouse plus one dependent child, adjusted to a half-dollar rate as applicable for a Filipino veteran who is not living in the United States.

2.  The Veteran does not dispute that his VA compensation benefits have correctly corresponded to the applicable VA Veterans Compensation Benefits Rate Tables for a Veteran rated 40 disabled with a dependent spouse plus one dependent child, adjusted to a half-dollar rate as applicable for a Filipino veteran who is not living in the United States.

3.  The Veteran does not dispute that he is a Filipino veteran living outside the United States, rated 40 disabled with a dependent spouse plus one dependent child.

4.  The Veteran reports that he and his family are in financial difficulty.


CONCLUSION OF LAW

The undisputed facts establish that the Veteran has been receiving the correct rate of benefit payments under the law; as a matter of law, VA cannot award the Veteran further disability compensation on the basis of his family's financial difficulties.  38 U.S.C. § 107, 503, 1114, 1115, 7104 (2012); 38 C.F.R. §§ 3.42, 3.505 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The payable rates of wartime disability compensation are set by statute, generally featuring the provisions of 38 U.S.C. § 1114.  Additional compensation for dependents is provided in specified rates by 38 U.S.C. § 1115.

The Veterans Compensation Benefits Rate Tables are published at https://www.benefits.va.gov/compensation/resources_comp01.asp , including the tables presenting the rates of payment applicable to past years.

In a June 2017 RO rating decision, VA informed the Veteran that "we have determined that your son has become permanently incapable of self-support prior to age 18.  Establishment as a helpless child for VA purposes is therefore granted from July 11, 2014, the date we received your claim ...."  In September 2017, the Veteran submitted a notice of disagreement that explained the Veteran's desired appeal as follows: "I'm humbly asking your good office to please consider giving additional amount for him [the Veteran's child]  that can make a much better purchasing in his needs.  I'm begging you please $24 for him would not be enough for his life.  Please sir/ma'am I ask even little better more for him."  An additional written statement from the Veteran in September 2017 further urged consideration of "nonstop price hike of all commodities particularly medicines and hospitalization," and asked for "humane consideration."  A September 2017 report of contact shows that the Veteran and his wife "confirmed that they are disagreeing with the amount given for his helpless child ... [he] wishes to have a higher benefit."  The December 2017 VA Form 9 included a statement from the Veteran's wife further detailing the challenges and financial concerns facing the family.

As explained in a VA letter to the Veteran dated in June 2017, after the establishment of the dependency of his son, the Veteran is being paid the applicable rate of compensation for a Veteran rated 40 percent disabled with a dependent spouse plus one dependent child, adjusted to a half-dollar rate (a 50% reduction) as applicable for a Filipino veteran who is not living in the United States.  See 38 C.F.R. §§ 3.42, 3.505.

Prior to October 2000, the law provided that disability compensation payments to veterans who had service with the military forces of the Government of the Commonwealth of the Philippines while in the service of the Armed Forces of the United States prior to July 1, 1946, should be made at the rate of $0.50 for each dollar authorized (50-cents-on-the- dollar rate).  38 U.S.C.A. § 107 (West 1991).  On October 27, 2000, the President signed Public Law No. 106-377, 114 Stat. 1441, which amended section 107 to provide full-dollar payments of benefits to such a Filipino Veteran who is residing in the U.S. and who is either a U.S. citizen or an alien lawfully admitted for permanent residence in the United States.  38 U.S.C. § 107; 38 C.F.R. §§ 3.42, 3.505.

The Veteran in this case is a Filipino who served with the military forces of the Government of the Commonwealth of the Philippines while in the service of the Armed Forces of the United States prior to July 1, 1946.  The Veteran has been a resident of the Republic of the Philippines throughout the period for consideration in this appeal; he does not contend otherwise.  As such, he is not entitled to the full-dollar benefits provisions as provided for in amendments to 38 U.S.C. § 107.  Under the plain language of 38 U.S.C. § 107, based on his status as a Veteran of the military forces of the Government of the Commonwealth of the Philippines while in the service of the Armed Forces of the United States prior to July 1, 1946, and based on his Philippine residency status, he is entitled to benefits only at the statutory 50-cents-on-the-dollar rate.

The Veteran's contentions in this appeal have not disputed the law or facts stated above.  The Veteran has not disputed any determination regarding any parameter used to identify the correct rate of compensation prescribed by the regulations and the Veterans Compensation Benefits Rate Tables.  The Veteran does not contend that any error has been made with regard to the Veterans Compensation Benefits Rate Tables used, nor the number of dependents recognized, nor the disability rating in effect for the Veteran's compensation entitlement, nor the application of the adjustment of the benefit rate for Filipino veterans who are not residing in the United States (the Veteran does not contend that he resides in the United States).  The Veteran has not contended that any error has been made with regard to calculation of the rate or any other application of law in accordance with the undisputed facts of this case.

Rather, the Veteran's arguments are entirely confined to a plea for VA to understand that his family faces significant difficulties such that they need more financial assistance than the compensation rate provides.  The Veteran asks for an increase in his benefit payments to help with the family's financial strain.  The Board understands and accepts the multiple credible statements describing the difficulties facing the Veteran's family, and the Board sympathizes with the family regarding those challenges.  Unfortunately, the Board is without authority to grant benefits simply because it might perceive the result to be equitable.  The Veteran has not identified any legal authority for awarding further monetary benefits in this case.  To the extent that the Veteran's request for greater monetary benefits essentially relies upon an appeal for an award on an equitable basis (i.e., a sense of fairness and just due), the Board must emphasize that it may only grant entitlement to VA benefits authorized by law, and does not have authority to grant benefits on an equitable basis.  See 38 U.S.C. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994) ("no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  VA regulations simply do not provide a remedy under this theory of equity.

Accordingly, the Board has no discretion to grant the appeal in this matter; the appeal must be denied as a matter of law.  The Board thanks the Veteran for his service, sympathizes with him and his family, and wishes that a more favorable outcome for this claim were available under the law.



ORDER

The appeal seeking a further increase in the rate of disability compensation granted with the addition of a new dependent to his benefit award, claimed on the basis of financial need, is denied.




______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


